Exhibit 10.4

RESTRICTED STOCK UNIT AWARD AGREEMENT

RigNet, Inc. 2010 Omnibus Incentive Plan

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between RigNet, Inc. a Delaware corporation (the “Company”),
and ###PARTICIPANT_NAME### (the “Employee”) effective as of ###GRANT_DATE###
(the “Grant Date”), pursuant to the RigNet, Inc. 2010 Omnibus Incentive Plan
(the “Plan”), a copy of which previously has been made available to the Employee
and the terms and provisions of which are incorporated by reference herein.

WHEREAS, the Company desires to grant to the Employee the RSUs covering shares
of the Company’s common stock, $0.001 par value per share, specified herein,
subject to the terms and conditions of this Agreement; and

WHEREAS, the Employee desires to have the opportunity to hold the RSUs subject
to the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

 

  a. “Forfeiture Restrictions” shall mean the prohibitions and restrictions set
forth herein with respect to the sale or other disposition of the RSUs issued to
the Employee hereunder and the obligation to forfeit and surrender such RSUs to
the Company.

 

  b. “Period of Restriction” shall mean the period during which RSUs are subject
to Forfeiture Restrictions.

 

  c. “RSUs” shall mean the restricted stock units represented under this
Agreement.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

2. Grant of RSUs. Effective as of the Grant Date, the Company shall cause to be
issued in the Employee’s name ###TOTAL_AWARDS### RSUs.

 

3.

Transfer Restrictions. The RSUs granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of. Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound



--------------------------------------------------------------------------------

  thereby. Further, any shares of the Stock granted hereby upon vesting of the
RSUs (the “Shares”) may not be sold or otherwise disposed of in any manner that
would constitute a violation of any applicable securities laws. The Employee
also agrees that the Company may (a) refuse to cause the transfer of the Shares
to be registered on the applicable stock transfer records of the Company if such
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities law and (b) give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares. The Shares are registered with the Securities and Exchange
Commission under a Registration Statement on Form S-8. A Prospectus describing
the Plan and the Shares is available from the Company.

 

4. Vesting.

 

  a. The RSUs that are granted hereby shall be subject to the Forfeiture
Restrictions during the Period of Restriction. The Forfeiture Restrictions shall
lapse as to the RSUs that are awarded hereby in accordance with the following
schedule, provided that the Employee’s employment with the Company and its
subsidiaries has not terminated prior to the applicable lapse date:

###VEST_SCHEDULE_TABLE###

 

  b. Upon the lapse of the Forfeiture Restrictions with respect to the RSUs
granted hereby the Company shall cause to be delivered to the Employee a stock
certificate representing the Shares, and such Shares shall be transferable by
the Employee (except to the extent that any proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of
applicable securities law).

 

  c. If the Employee ceases to be employed by the Company or an Affiliate for
any reason before the applicable lapse date including due to the death or
Disability of the Employee, the Forfeiture Restrictions then applicable to the
RSUs shall not lapse and all the RSUs then subject to the Forfeiture
Restrictions shall be forfeited to the Company on the date the Employee ceases
to be employed by the Company or an Affiliate. If the Employee breaches, before
the applicable lapse date, any non-competition, confidentiality, restrictive
covenant or other similar agreement with the Company to which the Employee is
subject, the Forfeiture Restrictions then applicable to the RSUs shall not lapse
and all the RSUs then subject to the Forfeiture Restrictions shall be forfeited
to the Company on the date the Employee breaches such agreement or covenant.

 

  d. Notwithstanding the foregoing provisions of this Section 4, if a Corporate
Change (as defined by the Plan) occurs and the Employee’s employment is
terminated by the Company or an Affiliate without Cause or by the Employee for
Good Reason, and the Employee’s date of termination occurs (or in the case of
the Employee’s termination of employment for Good Reason, the event giving rise
to Good Reason occurs) within twelve (12) months following the Corporate Change,
all unvested RSUs shall automatically become 100% vested on the Grantee’s date
of termination.



--------------------------------------------------------------------------------

5. Capital Adjustments and Reorganizations. The existence of the RSUs shall not
affect in any way the right or power of the Company or any company the stock of
which is awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

 

6. Tax Withholding. To the extent that the receipt of the RSUs or the lapse of
any Forfeiture Restrictions results in income to the Employee for federal, state
or local income, employment or other tax purposes with respect to which the
Company or any Affiliate has a withholding obligation, the Employee shall
deliver to the Company at the time of such receipt or lapse, as the case may be,
such amount of money as the Company or any Affiliate may require to meet its
obligation under applicable tax laws or regulations, and, if the Employee fails
to do so, the Company is authorized to withhold from the Shares granted hereby
or from any cash or stock remuneration then or thereafter payable to the
Employee in any capacity any tax required to be withheld by reason of such
resulting income.

 

7. No Fractional Shares. All provisions of this Agreement concern whole Shares.
If the application of any provision hereunder would yield a fractional share,
such fractional share shall be rounded down to the next whole share if it is
less than 0.5 and rounded up to the next whole share if it is 0.5 or more.

 

8. Employment Relationship. For purposes of this Agreement, the Employee shall
be considered to be in the employment of the Company and its Affiliates as long
as the Employee has an employment relationship with the Company and its
Affiliates. The Committee shall determine any questions as to whether and when
there has been a termination of such employment relationship, and the cause of
such termination, under the Plan and the Committee’s determination shall be
final and binding on all persons.

 

9. Not an Employment Agreement. This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between the Employee and the Company or any
Affiliate, to guarantee the right to remain employed by the Company or any
Affiliate for any specified term or require the Company or any Affiliate to
employ the Employee for any period of time.

 

10. Legend. The Employee consents to the placing on the certificate for the
Shares an appropriate legend restricting resale or other transfer of the Shares
except in accordance with all applicable securities laws and rules thereunder.



--------------------------------------------------------------------------------

11. Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the then current address of the Company’s Principal
Corporate Office, and to the Employee at the Employee’s residential address
indicated in the Company’s records, or at such other address and number as a
party shall have previously designated by written notice given to the other
party in the manner hereinabove set forth. Notices shall be deemed given when
received, if sent by facsimile means (confirmation of such receipt by confirmed
facsimile transmission being deemed receipt of communications sent by facsimile
means); and when delivered (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.

 

12. Amendment and Waiver. Except as otherwise provided herein or in the Plan or
as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and the Employee. Only a written instrument executed and delivered by
the party waiving compliance hereof shall make any waiver of the terms or
conditions. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than the Employee. The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner effect the right
to enforce the same. No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

 

13. Arbitration. In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee. Any controversy arising out of or relating to the
Plan or this Agreement shall be resolved by arbitration conducted in accordance
with the terms of the Plan. The arbitration shall be final and binding on the
parties.

 

14. Governing Law and Severability. The validity, construction and performance
of this Agreement shall be governed by the laws of the State of Delaware,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

 

15. Successors and Assigns. Subject to the limitations which this Agreement
imposes upon the transferability of the RSUs granted hereby, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Employee, the Employee’s permitted assigns,
executors, administrators, agents, legal and personal representatives.



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

 

17. Recoupment. If the Employee is subject to the Company’s Clawback Policy (the
“Policy”), the Employee agrees that the Award is subject to the terms of the
Policy, as amended from time to time.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has accepted this
Agreement, all effective as of the date first above written.

RIGNET, INC.

###PICKETT###

Steven E. Pickett

CEO & President